



Exhibit 3.1
 
SPX FLOW ANNUAL ENTERPRISE INCENTIVE PLAN
(As Adopted Effective as of January 1, 2018)
I.
PURPOSE

The purpose of the SPX FLOW Annual Enterprise Incentive Plan (the “Plan”) is to
provide annual incentive awards to eligible employees who contribute to the
continued success of the Company’s global enterprise and promote a culture
responsive to the needs of customers, employees, partners and shareholders.
II.
PLAN ADMINISTRATION

The Compensation Committee of the Board of Directors of SPX FLOW, Inc. (the
“Compensation Committee”), or its designee, annually approves the performance
measurement criteria of the Plan. A bonus shall only be payable under the Plan
if the Compensation Committee or its designee determines that an individual is
entitled to a bonus according to the rules of the Plan.
The Compensation Committee has delegated day-to-day administration and
management of the Plan to the Company’s Chief Human Resources Officer or any
delegate thereof (the “Plan Administrator”). Any delegation or subsequent
delegation shall include the same full, final and discretionary authority that
the Chief Human Resources Officer has and any decisions, actions or
interpretations by any delegate shall have the same ultimate binding effect as
if made by the Chief Human Resources Officer. For avoidance of doubt, to the
extent required by the charter or other governance documents applicable to the
Compensation Committee, any non-ministerial determination under the Plan with
respect to Participants who are Officers of the Company shall be made by the
Compensation Committee (and, in such case, Plan Administrator shall refer to the
Compensation Committee). For this purpose, the determination of which
Participants constitute “Officers” will be made by the Compensation Committee
and may include employees who are officers for purposes of Section 16 of the
Securities Exchange Act of 1934, Section 162(m) of the Internal Revenue Code or
Delaware General Corporation Laws.
All decisions made by the Plan Administrator relating to the Plan or to awards
thereunder shall be made in its sole discretion and shall be final, conclusive
and binding upon all parties. The Plan Administrator shall have the sole
authority and discretion to (i) construe and interpret the Plan, (ii) establish,
amend, change and/or rescind rules for administration of the Plan, (iii) make
all designations and determinations under the Plan, (iv) decide all questions
concerning the Plan, and (v) take all other steps necessary or advisable in the
administration of the Plan. For avoidance of doubt, the foregoing references to
the “Plan” in a Plan Year shall include any applicable Schedule(s) with respect
to such Plan Year.
III.
IMPORTANT TERMS

Unless provided otherwise under an applicable Schedule or herein, the following
terms have the specified meaning below when capitalized throughout this Plan:
▪
Annual Compensation: For US-based non-exempt Participants, earnings paid to the
Participant in the applicable Plan Year, including wages and overtime (if any)
and excluding awards from other commission or incentive plan or programs, any
Company contributions to fringe benefit programs (other than pre-tax
contributions by employees to plans maintained under Sections 125 or 401(k) of
the Internal Revenue Code), and other “non-salary” income as determined by the
Plan Administrator. For all other Participants, “Annual Compensation” shall mean
the Participant’s year-end base salary/wages and overtime (if any and as
required by Applicable Foreign Law) (determined as of December 31st of the
applicable Plan Year or other applicable earlier termination date in such Plan
Year).

▪
Applicable Foreign Law: The applicable provisions of local laws and regulations
in a foreign country in which the Company operates and which may apply to the
determination of a Participant’s bonus under the Plan, as determined by the Plan
Administrator.

▪
Company or SPX FLOW: SPX FLOW, Inc., including, where appropriate, the
subsidiary that is the employing unit of an employee eligible to participate in
the Plan.

▪
Measurement Period: the applicable Plan Year.

▪
Metric(s): the performance measure(s) for the applicable Plan Year as approved
by the Compensation Committee and set forth in the applicable Schedule(s) for
such Plan Year.






--------------------------------------------------------------------------------





▪
Plan Year: the calendar year.

▪
Retirement: A Participant will be eligible for “Retirement” treatment for
purposes of this Plan if, at the time of the Participant’s termination of
employment, the Participant is age sixty (60) or older, has completed ten (10)
years of service with the Company or a subsidiary and voluntarily elects to
retire by providing appropriate notice to the Company’s Human Resources
department. For avoidance of doubt, for purposes of determining Retirement
eligibility under the Plan, years of service with SPX Corporation prior to its
spin-off of the Company, as effectuated on September 26, 2015, shall be taken
into account as determined by the Plan Administrator in its sole discretion.

IV.
EFFECTIVE DATE

The Plan is adopted effective as of January 1, 2018, effective for the 2018 Plan
Year and subsequent Plan Years, unless modified or terminated earlier by the
Company.
V.
ELIGIBILITY & PARTICIPATION

Participation in the Plan for an applicable Plan Year is restricted to employees
who (i) are not participating in any other Company-sponsored bonus or incentive
plan or program and (ii) are not otherwise excluded from eligibility by the Plan
Administrator, any other applicable Plan provision, or any applicable
Schedule(s) (any such participating employee referred to as a “Participant” with
respect to such Plan Year).
In order to participate in the Plan, an otherwise eligible employee must sign a
non-competition and confidentiality agreement and/or any other documents as the
Company may require, and failure by such employee to do so may result in
ineligibility for participation in the Plan. The terms of the non-competition
and confidentiality agreement and such other required documents shall be as set
forth by the Company. For avoidance of doubt, any non-competition and
confidentiality agreement (or such other required documents) with SPX
Corporation shall not be sufficient for purposes of meeting the preceding
requirements.
Eligibility and participation under the Plan may cease, as determined by the
Plan Administrator, for an employee upon such employee becoming eligible for
another bonus, incentive or commission plan of the Company.
Participation in the Plan for any Plan Year shall not be construed as conferring
any right to (i) continued employment with the Company or (ii) continued
participation in the Plan in any subsequent Plan Year. Participation in the Plan
shall not be construed as guaranteeing any payout of an award under the Plan for
any Plan Year.
VI.
AWARD PROVISIONS

Subject to any applicable provisions herein, a Participant’s total bonus award
(if any) for a Plan Year will be based on the Company’s performance against the
Metric(s) for such Plan Year as set forth and determined under the applicable
Schedule(s). For any Plan Year, a Participant will be subject to the applicable
Schedule(s) as determined by the Plan Administrator.
VII.
EXCEPTIONAL PERFORMANCE ENHANCEMENT

The Company’s top performing Participants for a Plan Year (as determined by the
Plan Administrator in its sole discretion), may be eligible to receive an
additional individual exceptional performance bonus enhancement equal to such
percentage of the Participant’s total bonus award (if any) as determined under
Article VI and the applicable Schedule(s). Such determination shall be in the
sole discretion of the Plan Administrator. Notwithstanding any other provision
herein, the Company shall have no obligation to pay any such individual
exceptional performance bonus enhancement to any Participant. Notwithstanding
anything to the contrary and for the avoidance of doubt, any Officer who is
eligible to participate in the Plan for a Plan Year shall not be eligible for an
individual exceptional performance bonus enhancement with respect to such Plan
Year.
VIII.
TIME & FORM OF PAYMENT

Except as otherwise provided for herein, annual awards under the Plan are
discretionary and shall not be considered wages or compensation prior to
payment, if any, of such awards.
After approval, payment of awards (if any) under the Plan will typically be made
in March of the year following the applicable Plan Year (the “Award Payment
Date”), but for Participants subject to U.S. income taxation, in no event will
the Award Payment Date be later than the 15th of March following such Plan Year.





--------------------------------------------------------------------------------





Payment of awards (if any) under the Plan shall be made in cash in a single lump
sum payment; provided, however, to the extent provided by the Plan
Administrator, in its sole discretion, the award may be paid in the form of
shares of Company common stock under a shareholder-approved stock plan of the
Company, or may be deferred under a nonqualified deferred compensation program
maintained by the Company.
IX.
NEW PARTICIPANTS OR PROMOTIONS

If an employee is a new hire or is otherwise newly eligible for the Plan, the
employee will be eligible to participate if so designated in accordance with
Article V. Subject to the terms and conditions contained in this Plan, a
Participant becoming eligible any time after the start of the Plan Year will be
eligible to receive a pro rata award based on his/her participation during the
Plan Year as determined by the Plan Administrator.
X.
REQUIRED EMPLOYMENT

Except as expressly provided below and subject to Sections XI.A. and XI.R., a
Participant must be an “active” employee of the Company on the Award Payment
Date in order to be eligible for an award under the Plan, as determined by the
Plan Administrator. An “active” employee is an employee who, as of the Award
Payment Date, is rendering work or on an approved vacation or personal leave,
but not on a garden leave during the notice period (unless otherwise required by
Applicable Foreign Law).
The following provisions shall apply unless otherwise provided in the Plan:
A.
Termination Prior to the Award Payment Date:

1.
Termination for Reasons Other than Retirement or Death.

If a Participant’s employment with the Company terminates for any reason prior
to the Award Payment Date other than Retirement or death, no award will be
payable for the Plan Year for such Participant.
2.
Termination as a Result of Retirement.

If a Participant terminates employment with the Company by reason of Retirement
prior to the Award Payment Date (provided that the Participant is not under
notice of termination at the time of Retirement), and subject to the following,
the Participant will receive a pro rata portion of the award, if any. The pro
rata award will be based on the Participant’s participation during the Plan Year
as determined by the Plan Administrator (and, for avoidance of doubt, if such
termination occurs after the Plan Year but prior to the Award Payment Date, the
pro rata award in such instance shall be the full award). Such Participant’s pro
rata award will be based on the performance of the applicable Metrics and shall
be determined in the same manner as for other similar active Participants. The
pro rata award will be paid at the same time as awards (if any) are paid to
active Participants. As determined by the Company in its sole discretion,
payment of the pro rata award under this paragraph may be subject to the
Participant executing, delivering and not timely revoking a general release of
claims against the Company and its affiliates (in the form and manner to be
provided by the Company) prior to such payment date, which release must be
effective and binding and non-revocable by such payment date.
3.
Termination as a Result of Death.

If a Participant’s employment is terminated as a result of death prior to the
Award Payment Date, and subject to the following, the Participant’s estate will
receive an award based on the target award amount applicable to such Participant
(provided that the Participant is not under notice of termination at the time of
death). For the avoidance of doubt, such target award amount shall not be
prorated and shall be determined assuming full participation for the Plan Year.
The award will be paid to the Participant’s estate as soon as administratively
practicable following the death of the Participant. As determined by the Company
in its sole discretion, payment of the award under this paragraph may be subject
to the Participant’s estate executing, delivering and not timely revoking a
general release of claims against the Company and its affiliates (in the form
and manner to be provided by the Company) prior to such payment date, which
release must be effective and binding and non-revocable by such payment date.





--------------------------------------------------------------------------------





B.
Participant Leave Prior to the Award Payment Date:

The following provisions shall apply in the event a Participant is on leave
during the Plan Year or the period thereafter prior to the Award Payment Date:
1.
Active Leave.

A Participant who is on a paid or other protected leave that does not exceed six
months will be considered an “active” employee for purposes of the Plan (such
leave referred to as an “Active Leave”). For example, for a U.S. Participant, an
Active Leave includes a short-term disability leave not exceeding six months
during which time the Participant is receiving salary continuation; in such
case, the Participant will be an “active” employee for the length of the Active
Leave, not to exceed six months.
2.
Inactive Leave.

A Participant whose leave extends beyond six months will not be considered an
“active” employee after six months for purposes of the Plan (such leave referred
to as an “Inactive Leave”).
Subject to the following, a Participant on Inactive Leave will receive a pro
rata portion of the award, if any (provided that the Participant is not under
notice of termination prior to beginning such Inactive Leave). The pro rata
award will be based on the Participant’s participation during the Plan Year
(including time spent on Active Leave, but excluding time spent on Inactive
Leave) as determined by the Plan Administrator (and, for avoidance of doubt, if
such Inactive Leave only occurs after the Plan Year but prior to the Award
Payment Date, the pro rata award in such instance shall be the full award). Such
Participant’s pro rata award will be based on the performance of the applicable
Metrics and shall be determined in the same manner as for other similar active
Participants. The pro rata award will be paid at the same time as awards (if
any) are paid to active Participants. As determined by the Company in its sole
discretion, payment of the pro rata award under this paragraph may be subject to
the Participant executing, delivering and not timely revoking a general release
of claims against the Company and its affiliates (in the form and manner to be
provided by the Company) prior to such payment date, which release must be
effective and binding and non-revocable by such payment date.
For example, for a U.S. Participant, an Inactive Leave includes a long-term
disability leave that begins after a six-month short-term disability Active
Leave; in such case, the Participant would receive a prorated bonus measured as
of the end of the Participant’s Active Leave.
C.
Transfers and Changes in Eligibility:

1.
If the Participant loses eligibility for this Plan for any reason, including
becoming eligible for another bonus, incentive or commission plan or program, a
prorated amount will be calculated based only on the time spent as a Participant
in the Plan. Loss of eligibility in this context does not include any
termination as described in Section A of this Article.

2.
In the event that a new employee becomes a Participant and joins the Plan during
the Plan Year under Article IX, a prorated amount will be calculated based only
on the time spent as a Participant of the Plan.

D.
Effects of Applicable Foreign Law.

In the event Applicable Foreign Law for a particular foreign jurisdiction
precludes the application of any provision described above in this Article X,
or, in the case of Section X.A.2., results in such provision applying to
Participants who do not meet the definition of Retirement, each as determined by
the Plan Administrator, such provision shall be inapplicable to the Participants
covered by such jurisdiction to the extent determined by the Plan Administrator.
XI.
MISCELLANEOUS

A.
Change of Control:

In the event of a Change of Control (as such term is defined under the SPX FLOW
Stock Compensation Plan, as amended from time to time, or any successor stock
plan thereto) during the Plan Year, the date of such Change





--------------------------------------------------------------------------------





of Control shall be treated as if it were the end of that Plan Year. In the
event of a Change of Control during the Plan Year or the period thereafter prior
to the Award Payment Date, the performance measurements shall be measured, and
subject to the other applicable provisions of the Plan, the Participant shall be
paid the higher of that full Plan Year’s target award amount (if any) or the
actual bonus determined in accordance with Article VI. Additionally, in such
case, a Participant need not be an “active” employee of the Company on the Award
Payment Date in order to receive such payment under the Plan.
B.
Amendment, Suspension or Termination of the Plan:

The Compensation Committee, in its sole discretion, may at any time amend,
suspend, discontinue or terminate, in whole or in part, any or all provisions of
this Plan, including any Schedule. The Company (or, as applicable, the Plan
Administrator) also reserves the right to reduce or modify any bonus payments
under this Plan for any reason (to the fullest extent legally permissible under
applicable laws), including, without limitation, if, in particular due to
unforeseen changes in legal or factual circumstances, a continuation of the Plan
at all or on unchanged terms and conditions would constitute an unreasonable
hardship for the Company.
C.
No Right of Assignment:

Except as expressly provided herein, no right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the person entitled to
such right or benefit.
D.
No Guarantee:

The Plan is a statement of the intentions of SPX FLOW, Inc. and does not
constitute a guarantee that any bonus award shall be paid. It does not create a
contractual relationship or any contractually enforceable rights for
Participants or any other individuals. Nothing in this Plan shall be construed
(i) to give any Participant any right to be granted any particular award payout
amount other than at the sole discretion of the Plan Administrator, (ii) to
limit the right of the Company to terminate the employment of any Participant at
any time, or (iii) to be evidence of any agreement or understanding, express or
implied, of a Participant’s right to continued employment. Until any award
payout is made by the Company to a Participant, no Participant is entitled to
rely on any statement or representation made by any employee or other person
regarding an award payout under the Plan.
E.
Company’s Books and Records Conclusive:

The Company’s books and records and internal methods of accounting shall be
conclusive for all purposes under the Plan, and the Compensation Committee and
the Plan Administrator may rely on them as such.
F.
Right to Withhold Taxes:

To the extent legally permissible or required under applicable laws, the Company
shall have the right to withhold such amounts from any payment under this Plan
as it determines necessary to fulfill any federal, state, or local wage or
compensation withholding requirements.
G.
No Claim Against Company Assets:

Nothing in this Plan shall be construed as giving any Participant, his or her
legal representative or estate, or any other individual any claim against any
specific assets of the Company or its subsidiaries or affiliates or as imposing
any trustee relationship upon the Company in respect of the Participant. The
Company shall not be required to segregate any assets in order to provide for
the satisfaction of the obligations hereunder. If and to the extent that the
Participant, his or her legal representative or estate, or any other individual
acquires a right to receive any payment pursuant to this Plan, such right shall
be no greater than the right of an unsecured general creditor of the Company, as
the case may be.
H.
No Other Agreements or Understandings:

Except as expressly provided in this Plan, or in a written agreement between the
Company and a Participant that specifically refers to awards under this Plan,
this Plan represents the sole understanding between the Company and Participants
concerning its subject matter and it supersedes all prior agreements,
arrangements,





--------------------------------------------------------------------------------





understandings, warranties, representations, and statements, whether written or
oral, between the parties concerning its subject matter.
I.
Governing Law:

The Plan and all actions taken pursuant thereto shall be governed by, and
construed in accordance with, the laws of the State of North Carolina (applied
without regard to conflict of law principles). The jurisdiction and venue for
any disputes arising under, or any action brought to enforce (or otherwise
relating to), the Plan will be exclusively in the courts in the State of North
Carolina, County of Mecklenburg, including the Federal Courts located therein
(should Federal jurisdiction exist).
Notwithstanding the foregoing, in the event Applicable Foreign Law for a
particular foreign jurisdiction requires application of such law or the ability
to bring action under such jurisdiction with respect to Participants covered by
such jurisdiction, each as determined by the Plan Administrator, then with
respect to such Participants, the Plan shall be governed by such Applicable
Foreign Law and the jurisdiction and venue for any disputes arising under, or
any action brought to enforce (or otherwise relating to), shall be such
jurisdiction.
J.
Headings:

Section headings are used in this Plan for convenience of reference only and
shall not affect the meaning of any provision of the Plan.
K.
Fraud, Manipulation or Negligence:

Any Participant who falsifies, manipulates or is negligent in the processing of
information in connection with the computation of performance measures or
payments under the Plan forfeits all outstanding awards and may be subject to
disciplinary action up to and including termination.
Without limiting the foregoing, if the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) any
Participant whose award under the Plan is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, and (b) any Participant who the Plan Administrator determines either
knowingly engaged in or failed to prevent the misconduct, or whose actions or
inactions with respect to the misconduct and restatement constituted gross
negligence, shall be required to reimburse the Company the amount of any payment
of any award earned or accrued during the twelve month period following the
first public issuance or filing with the SEC (whichever first occurred) of the
financial document embodying such financial reporting requirement. To the extent
such award under the Plan was deferred under a nonqualified deferred
compensation plan maintained by the Company rather than paid to the Participant,
the amount of bonus award deferred (and any earnings thereon) shall be
forfeited.
L.
Compensation Recovery Policy:

The awards made under this Plan shall be subject to any compensation recovery or
claw back policy adopted by the Company, including any policy required to comply
with applicable law or listing standards, as such policy may be amended from
time to time in the sole discretion of the Company.
M.
Section 409A:

To the extent any provision of this Plan (or any payout) or action by the
Company would subject any participant to liability for interest or additional
taxes under Section 409A of the Internal Revenue Code (“Code”), it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Compensation Committee or the Plan Administrator. It is intended that the Plan
(and any payout) will comply with Code Section 409A, and the Plan (and any
payout) shall be interpreted and construed on a basis consistent with such
intent. The Plan (and any payout) may be amended in any respect deemed necessary
(including retroactively) by the Company in order to preserve compliance with,
or exemption from, Code Section 409A. The preceding shall not be construed as a
guarantee of any particular tax effect for Plan payouts.





--------------------------------------------------------------------------------





N.
Severability:

In the event that any one or more of the provisions of this Plan shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby. If, in the opinion of any court of competent jurisdiction such
covenants are not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of these
covenants as to appear reasonable and to enforce the remainder of these
covenants as so amended.
O.
No Constraint:

Nothing in this Plan shall be construed (a) to limit, impair or otherwise affect
the Company’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets or (b) to limit the right or power of the Company to take any
action which such entity deems to be necessary or appropriate.
P.
Offset:

Notwithstanding any provisions of the Plan to the contrary, and to the extent
permitted by applicable law (including Code Section 409A), the Company may
offset any amounts to be paid to a Participant (or, in the event of the
Participant’s death, to his estate) under the Plan against any amounts that such
Participant may owe to the Company.
Q.
Cooperation:

A Participant will cooperate with the Plan Administrator by furnishing any and
all information requested by the Plan Administrator and take such other actions
as may be requested in order to facilitate the administration of the Plan and
the payment of awards hereunder.
R.
Foreign Jurisdictions:

In order to conform with Applicable Foreign Law, the Plan Administrator may (a)
modify the terms and conditions of awards granted to Participants employed
outside the United States, (b) prescribe, amend and rescind rules and
regulations relating to such awards as may be necessary or advisable under the
circumstances presented by Applicable Foreign Law, and (c) take any action which
it deems advisable to obtain, comply with or otherwise reflect any necessary
governmental regulatory procedures, exemptions or approvals with respect to the
Plan or any award. As and to the extent determined by the Plan Administrator, it
is intended that the Plan (and any award payout) will comply with Applicable
Foreign Law, and the Plan (and any award payout) shall be interpreted and
construed on a basis consistent with such intent.
S.
Schedules:

The Plan shall consist of this main body document and, for a particular Plan
Year, the applicable Schedule(s) for such Plan Year. A Schedule may provide for
additional provisions, substitute one provision for another, or provide for more
restrictive provisions than those found in the main body of this Plan document.
A Participant shall be eligible for a Schedule to the extent determined by the
Plan Administrator. Receipt of a Schedule should not be taken as any guarantee
that a person is eligible for such Schedule under the Plan.



